IN THE SUPREME COURT OF THE STATE OF NEVADA


                  CRAIG A. MUELLER,                                   No. 83412
                  Appellant,
                  vs.
                  CRISTINA A. HINDS,
                  Respondent.
                  CRISTINA A. HINDS,                                  No. 84077
                  Appellant,
                  vs.
                  CRAIG A. MUELLER,
                  Respondent.                                              NOV 0 3 2022
                                                                          ELIZA ET:   •.

                                    ORDER AFFIRMING IN PART, acyLR'<
                                REVERSING IN PART AND REMANDING I' 0u"

                            These are consolidated appeal.s from district court orders
                 denying a motion to set aside or modify a divorce decree and marital.
                 settlement agreement and denying a request fbr attorney fees and costs.
                 Eighth Judicial District Court, Family Court Division, Clark County;
                 Rebecca :Burton, judge.1
                            Respondent/appellant Cristina Hinds filed for divorce from
                 appellant/respondent Craig Mueller in 2018.   On june 20, 201.9, during
                 Cristina's deposition, the parties reached a marital settlement agreement
                 (MSA) concerning the division of community property and placed the terms
                 of that agreement on the record pursuant to EDCR 7.50 (requiring
                 agreements to be in writing or "entered in the minutes in the form of an
                 order" to be effective). On July 28 and 29, 2019, the parties signed the




                        'Pursuant to NRAP 34(f)(1), we have determined that oral argument
                 is not warranted in this matter.
SUPREME COURT
            OF
        NEVADA


11)1   19-17A
                                                                         22 -
                written MSA, and, on July 29, 2019, the district court entered a stipulated
                decree of divorce, incorporating the MSA.

                            A few months later, Cristina moved to hold Craig in contempt
                of court, largely due to his failure to make the property equalization
                payment provided in the MSA. Craig opposed and filed a countermotion
                seeking to set aside or modify the MSA. Throughout the litigation, both
                parties made multiple requests for an award of attorney fees and costs as
                sanctions and pursuant to the MSA's provision entitling the prevailing
                party to reasonable attorney fees and costs for any action to enforce or
                interpret the MSA. At some point, Cristina conceded that, after the parties
                reached a settlement but before they signed the written MSA, she had taken
                $36,871 from a joint account that the MSA awarded to Craig. She then
                agreed that Craig should be entitled to an offset from the property
                equalization payment in that amount. After an evidentiary hearing, the
                district court granted Cristina's request to enforce the MSA's property
                equalization payment requirement subject to the offset, denied each of
                Craig's requests, and ordered that Cristina should be awarded her attorney
                fees and costs frorn the date she agreed to the offset. The district court set
                a 1.5-day deadline for Cristina to submit a memorandum of fees and costs;
                Cristi.na filed her memorandum one day late and the district court entered
                an order declining to award any fees or costs. Both parties now appeal.

                            In Docket No. 834-12, Craig appeals from the district court's
                order denying his request to modify or set aside the MSA. We first reject
                Craig's argument that the MSA was not a valid, binding contract due to lack
                of materi.al terms or mutual assent. See Grisham v. Grisharn, 128 Nev. 679,
                685, 289 P.3d 230, 234-35 (2012) (providin.g that "a stipulated settlement
                agreement requires mutual assent" and must include rnaterial terms which

SUPREME COURT
          OF
      NEVADA

                                                      2
ioi 1,).17A
                are "[ [sufficiently certain and definite for a court to ascertain what is
                required of the respective parties" (internal citation and quotation marks
                omitted)). The record contains substantial evidence that the parties agreed
                to all material. terms at the time of Cristin.a's deposition, including a
                division of assets and the amount of the community property equalization
                award.2     See May v. Anderson, 1.21 Nev. 668, 672-73, 11.9 P.3d 1.254, 1257
                (2005) (explaining that, when determining whether a contract exi.sts, this
                court will "defer to the district court's findings unless they are clearly
                erroneous or not based on substantial evidence"). Moreover, both parties
                affirmed under oath at that deposition that all material terms had been
                addressed. and that they intended the agreement to be enforceable pursuant
                to EDCR 7.50. And, because the MSA was already a binding agreement
                before Cristina withdrew the money from their joint account, we agree with
                the district court that Craig failed to prove that Cristina fraudulently
                induced hirn to enter into the MSA. See d.A. Jones Constr. Co. v. Lehrer
                McGovern Bovis, Inc., 120 Nev. 227, 290-91, 89 P.3d 1009, 1018 (2004)
                (list.ing elements to prove fraudulent inducement and holding that a party
                must prove by clear and convincing evidence that they justifiably relied
                upon a misrepresentation by the other party which was intended to induce
                them to enter i.nto a contract); Havas v. Alger, 85 Nev. 627, 631., 461 P.2d
                857, 860 (1.969) ("Fraud is never presumed; it must be clearly and
                satisfactorily proved.").




                      2To  the extent that Craig argues on appeal that the MSA was not
                binding until they signed it in July 2019, he acknowledged in his pretri.al.
                brief that the MSA was a binding settlement when they agreed to its terms
                on June 20, 201.9.
SUPREME COURT
     OF
   NEVADA
                                                      3
                            We also reject Craig's argument that the district court failed to
                adjudicate his pretrial rn.otion pursuant to NRS 125.150(3) (concerning
                postjudgment motions to adjudicate community property omitted from the
                divorce decree by fraud or mistake).3      Substantial evidence supports the
                court's findings that there was a full and fair disclosure of all accounts when
                the parties reached their settlement, and that Craig failed to identify any
                community assets that were missing or omitted from the MSA. See Ogawa
                v. Ogawa, 125 Nev. 660, 668, 221 P.3d 699, 704. (2009) (providing that th.is
                court will give deference to and uphold a district court's factual findings if
                they are supported by substantial evidence).

                            Substanti.al evidence also supports the district court's finding
                that Craig failed to provide credible evidence to support his claim that
                Cristina's act of withdrawing the mon.ey from their joint account made it
                impossible for him to perform under the MSA. See id. Craig argues that he
                needed that money to serve as collateral for a loan to make the property
                equalization payment, but he fails to point to anythi.ng in the record to show
                that he formally applied for a loan, or that he was denied a loan for want of
                those funds, and we will not reweigh the district court's credibility
                determination on appeal." See Ellis v. Carucci, 123 Nev. 14-5, 1.52, 161 P.3d



                      3The record belies Craig's contention that the district court found he
                waived the right to bring a motion pursuant to NRS 125.150(3). :Rather, the
                district court pointed out that, pursuant to the terms of the MSA, Craig
                waived the right to any further discovery and agreed to settle all claims in
                the divorce case. Cf. Davis v. Beling, 1.28 Nev. 301., 321, 278 P.3d 501., 515
                (2012) (explaining that "clear and unambiguous [language in ael contract
                will be enforced as written").

                      "While the parties agree they contemplated that Craig would have to
                obtain a loan to make the property equalizatio.n payment, they also agree
SUPREME COURT
         OF
      NEVADA

                                                      4
in! 19-17A
                      239, 244 (2007) (refusing to reweigh the district court's credibility
                      determinations). We also reject Craig's argument that Cristina's breach of
                      the MSA by withdrawing funds from their joint savings account was
                      material, as the record does not demonstrate that this act "affect[ed] the
                      purpose of the contract in an important or vital way"; thus he was not
                      excused from performing his obligations under the MSA. Crowley v. Epicept
                      Corp., 883 F.3d 739, 746-47 (9th Cir. 2018). Finally, we are not persuaded
                      by Craig's arguments that he, not Cristina, was the prevailing party, as the
                      district court granted Cristina's request to enforce the MSA and it denied
                      each of Craig's requests.5 See Chowdhry v. NLVH, inc., 109 Nev. 4.78, 485-
                      86, 851 P.2d 459, 4:64 (1993) ("A plaintiff may be considered the prevailing
                      party for attorney's fee purposes if it succeeds on any significant issue in
                      litigation whi.ch achieves some of the benefit ... sought in bringing the
                      suit."). Accordingly, we affirm the district court's judgment in Docket No.
                      83412.
                                  In Docket No. 84077, Cristi.na appeals from the district court's
                      order denying her motion for attorney fees and costs. Reviewing de novo,
                      we conclude that the district court erred when it relied on NRCP 54(d)(2)(C)
                      in denying Cristina's motion. See Pardee Homes of Nev. v. Wolfram, 135
                      Nev. 173, 176, 4:44 P.3d 423, 425-26 (2019) (explaining that this court
                      reviews attorney fees decisions de novo when the matter implicates
                      questions of law). While the district court is correct that NRCP 54(d)(2)(C)
                      prohibits it from extending the time for a party to file a motion for attorney


                      that Craig obtaining the loan was not a condition precedent to him paying
                      Cristina by the deadline set in the MSA.

                            5We decline Cristina's request to impose sanctions on Craig for
                      providing an inadequate appendix.
SUPREME COURT
         OF
      NEVADA


              *CZ.,
                                                            5
tOi 10.17A
                 fees after the time to do so has expired, Cristi.na timely filed her motion for
                 fees before trial. :Because Cristina's motion for attorney fees and costs was

                 timely filed, NRCP 54(d)(2)(C) did not constrain the district court's ability
                 to extend the deadli.ne for Cristina to file her supporting memorandum and
                 related d.ocuments." See NRCP 54(d)(2)(C) ("The court rnay not extend the
                 time for filing the rnotion after the time has expired." (emphasis added)).
                 Accordingly, we reverse the district court's order denying Cristina her
                 attorney fees and costs and remand for the court to consider whether to
                 extend the deadline for Cristina to file her memorandum. Based on the
                 foregoing, we

                             ORDER the judgment of the district court AFFIRMED IN
                 :PART AND REVERSED IN PART AND 'REMAND this matter to the
                 district court for procee    s consistent with this order.7




                                             J.                                          Sr.J.
                 Cadish                                      Gibtons


                 cc:   Hon. Rebecca Burton, District judge, Family Court Division
                       Willick Law Group
                       McAvoy Amaya & Revero, Attorneys
                       Eighth District Court Clerk




                      "Given, our conclusion, we need not reach Cristina's remaining
                 arguments.

                       7 r17he Honorable Mark Gibbons, Senior Justice, participated in the
                 decisi.on of this matter under a general order of assignment.
 SUPREME COURT
         OF
        NEVADA
                                                       6
14 )1